

115 S1980 IS: Farm Subsidy Transparency Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1980IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to track the distribution of all farm subsidies by race, gender, and size of the farm operation and to make that information about farm subsidies available to the public, and for other purposes. 1.Short titleThis Act may be cited as the Farm Subsidy Transparency Act of 2021.2.Data on recipients of benefits under Agriculture Improvement Act of 2018Subtitle G of title I of the Agriculture Improvement Act of 2018 (Public Law 115–334; 132 Stat. 4525) is amended by adding at the end the following:1708.Data on recipients of benefitsAs soon as practicable after the date of enactment of this section and notwithstanding any other provision of law, the Secretary shall—(1)track—(A)the benefits provided, directly or indirectly, to each individual and entity under this title, title II, and title VII and the amendments made by those titles, including—(i)the race and gender of each individual directly or indirectly receiving the benefits;(ii)the race and gender of each individual receiving the benefits through an entity and the race and gender of all individuals who comprise the entity; and(iii)the rented, owned, or controlled acreage of the farm or ranch of each recipient of the benefits; and(B)the race and gender of each individual who applied for any benefits described in subparagraph (A) and did not receive the benefits; (2)annually make publicly available on the website of the Department of Agriculture the information tracked under paragraph (1); and(3)annually submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the information tracked under paragraph (1)..3.Disclosure of certain information relating to individuals and entities with Federal crop insurance(a)Authorized disclosureSection 502(c) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)) is amended—(1)by striking paragraph (2) and inserting paragraphs (2) and (5); and(2)by adding at the end the following:(5)Disclosure of certain informationThe prohibition under paragraph (1) shall not apply to the release of information under section 506(m)(4)(C)..(b)Disclosure of certain informationSection 506(m) of the Federal Crop Insurance Act (7 U.S.C. 1506(m)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Collection and release of information in the public interest(A)Definition of covered entityIn this paragraph, the term covered entity means—(i)an individual; and(ii)(I)an entity; and(II)each individual that partly or wholly owns, or has a substantial beneficial interest in, that entity.(B)Information collectedThe Corporation shall, on an annual basis, collect the following information:(i)The name, race, and gender, as applicable, of each covered entity that directly or indirectly obtained a federally subsidized crop insurance, livestock, or forage policy or plan of insurance during the previous reinsurance year.(ii)The rented, owned, or controlled acreage of the farm or ranch attributable to each covered entity described in clause (i).(iii)The amount of premium subsidy received from the Corporation, directly or indirectly, by—(I)each covered entity described in clause (i); and(II)in the case of a covered entity described in subparagraph (A)(ii)(I), each individual receiving benefits through that entity and the name, race, and gender of that individual.(C)Release of informationNotwithstanding any other provision of law, the Corporation shall annually release to the public the information described in subparagraph (B), organized by covered entity and agricultural operation..4.Benefits under the Commodity Credit Corporation Charter ActSection 13 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714k) is amended—(1)in the second sentence, by striking In addition to the annual report and inserting the following:(b)Quarterly reportsIn addition to the annual report under subsection (a);(2)in the matter preceding subsection (b) (as so designated), by striking the section designation and heading and all that follows through The Corporation and inserting the following:13.Records; reports(a)Records; annual reportThe Corporation; and(3)by adding at the end the following:(c)Data on recipients of benefitsThe Secretary shall—(1)track—(A)the benefits provided, directly or indirectly, to each individual and entity under section 5, including—(i)the race and gender of each individual directly receiving the benefits or receiving the benefits through an entity; and (ii)the rented, owned, or controlled acreage of the farm or ranch of the recipient of the benefits; and(B)the race and gender of each individual who applied for any benefits described in subparagraph (A) and did not receive the benefits; (2)annually make publicly available on the website of the Department of Agriculture the information tracked under paragraph (1); and (3)annually submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the information tracked under paragraph (1)..5.Farm credit transparencySection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is amended— (1)in subsection (a), by inserting farm or ranch, after minority-owned,;(2)in subsection (b), by inserting farm or ranch, after minority-owned, each place that term appears;(3)in subsection (e)—(A)in paragraph (2)—(i)in subparagraph (E), by inserting farm or ranch, after minority-owned,; and(ii)in subparagraph (F), by inserting farm or ranch, after minority-owned,; and(B)in paragraph (3), by inserting farm or ranch, after minority-owned,; and(4)in subsection (g)(3), by inserting farm or ranch, after minority-owned,.6.Service center information management systemThe Secretary of Agriculture shall collect and track the race and gender of any individual, or in the case of an entity, each individual comprising the entity, that registers on the service center information management system of the Department of Agriculture.